ORDER
PER CURIAM.
Testatrix’s three stepsons appeal the denial of a petition for partial distribution of assets in the estate. We conclude that the appeal must be dismissed because the discretionary denial of a petition for partial distribution is not a final appealable order. Matter of Estate of Pilla, 674 S.W.2d 658, 659-660 (Mo.App.1984); § 473.613.2, RSMo 1986.
Relying on § 473.613.2, RSMo 1986, we held in Matter of Estate of Pilla that “it follows that the approval of a partial distribution may be a final and appealable order. It does not follow, however, that the refusal to approve a petition for partial distribution is a final order.” Matter of Estate of Pilla, at 659.
The appeal is dismissed.